     Case 6:18-cv-06464-EAW-MJP Document 52-1 Filed 02/12/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DAVID VANN,

                     Plaintiff,
                                                           AFFIRMATION IN SUPPROT
                                                           OF MOTION FOR LEAVE TO
                                                           AMEND
       v.                                                  Case No.: 18-cv-06464

THE CITY OF ROCHESTER, a municipal entity,
POLICE OFFICER MATTHEW DRAKE, IBM #1956,
POLICE OFFICER STEVEN MITCHELL, IBM #2134,
POLICE OFFICER JEFFREY KESTER, IBM #2230,
POLICE OFFICER CHRISTOPHER J. BARBER, IBM
#1949, POLICE OFFICER DAVID E. KEPHART, IBM
#2074, INVESTIGATOR TOMESHA ANGELO, IBM
#1665, TECHNICIAN STEPHANIE MINTZ, IBM
#2496, SERGEANT DANIEL J. ZIMMERMAN, IBM
#295, Police Officers “John Does 1-6” (whose names
are currently unknown, but who are described in the
complaint and in pictures attached to the complaint as
exhibits), Police Officers “John Does 7-12” (names
and number of whom are unknown at present), and
other unidentified members of the Rochester Police
Department,

                     Defendants.



       JOHN M. CAMPOLIETO, an attorney duly admitted to practice law before the

Court, makes this Affirmation under penalty of perjury:

       1.     I am an attorney with the City of Rochester Department of Law, attorneys

for Plaintiff. I am admitted to practice law before the courts of the State of New York.

       2.     I respectfully submit this Affirmation in support of Defendants’ Motion for

Leave to File an Amended Answer.

       3.     On May 16, 2018 Plaintiff filed a Complaint in this matter with the Monroe
     Case 6:18-cv-06464-EAW-MJP Document 52-1 Filed 02/12/21 Page 2 of 3




County Clerk under Index No. 2018003491, which sought damages from the City of

Rochester Police Department from the arrest of Plaintiff on September 4, 2015. The City

removed this action to Federal Court on June 20, 2018. The City Defendants made a

FRCP Rule 12(e) motion on July 16, 2018, an Amended Complaint was filed on August

30, 2018 and the City mad a Motion to Dismiss on November 7, 2018. See Federal ECF

Docket Report attached as Exhibit A.

        4.   The Motion to Dismiss was granted in part and denied in part on March 25,

2019.

        5.   Finally, the City Answered the Amended Complaint on April 12, 2019. City

Defendants’ Answer attached as Exhibit B.

        6.   On November 26, 2019 the scheduled the date for amendments to the

pleadings to be January 31, 2021.       On February 1, 2021 (as January 31, 2021 was a

Sunday, February 1, 2021 was the next business day) the City sent a so ordered letter to

the Court asking until February 14, 2021 to file a motion for leave to amend its Answer.

See Exhibit A.

        7.   City Defendants now seek leave to file an amended answer, adding a

defense to the Monell claim which asserts a policy and custom of the Rochester Police

Department to violate constitutional rights of citizens. See copy of Proposed Amended

Answer asserting affirmative defenses Twelve and Thirteen, annexed hereto as Exhibit

C.

        8.   These defenses assert that the City has no custom or policy, did not violate

42 USC 1983 and that the City did not authorize, condone or permit improper conduct

through negligent hiring or training.     The claims that these defenses relate to were
      Case 6:18-cv-06464-EAW-MJP Document 52-1 Filed 02/12/21 Page 3 of 3




litigated during the motion to dismiss and are currently in discovery.

       9.     FRCP Rule 15(a)(2) provides that leave to amend a pleading shall be freely

given upon such terms as may be just.

       10.    City Defendants submit that amendment to its Answer as set forth herein

are in the interest of justice and should be granted. Additionally, said amendment relates

back to the Motion to Dismiss where the defenses were argued and litigated, there is no

surprise as to these defenses and no prejudice to the Plaintiff.

       WHEREFORE, based upon the foregoing, Plaintiff respectfully requests that the

Court grant the City Defendants its Motion for leave to amend its Answer.


Dated: February 12, 2021                  TIMOTHY R. CURTIN,
                                          CORPORATION COUNSEL

                                          /s/ John M. Campolieto
                                          _________________________________
                                          BY: John M. Campolieto, Esq., of Counsel
                                          Attorneys for Defendants
                                          City Hall Room 400A, 30 Church Street
                                          Rochester, New York 14614
                                          (585) 428-7410

To:    Eliot Dolby Shields
       192 Lexington Avenue, Suite 802
       New York, N.Y. 10016
       (212) 425-1020
